Citation Nr: 0937570	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-38 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disorder to 
include Wolff Parkinson White Syndrome. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for claustrophobia. 

4.  Entitlement to service connection for anxiety disorder. 

5.  Entitlement to service connection for lumber spine 
disability. 

6.  Entitlement to service connection for a cholesterol 
disability. 

7.  Entitlement to service connection for a prostate 
disorder. 

8.  Entitlement to service connection for post traumatic 
stress disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1943 to November 
1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision by the Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
service connection for a heart disorder to include Wolff 
Parkinson White Syndrome, hypertension, claustrophobia, 
anxiety disorder, a lumbar spine disability, a cholesterol 
disability, a prostate disability, and post traumatic stress 
disorder (PTSD).   

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge in August 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a heart 
disorder to include Wolff Parkinson White Syndrome, 
hypertension, claustrophobia, and anxiety disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

On August 13, 2009, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew the appeals of 
entitlement to service connection for a lumbar spine 
disability, a cholesterol disability, a prostate disability, 
and PTSD; there is no question of fact or law remaining 
before the Board in these matters. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeals of entitlement to 
service connection for a lumbar spine disability, a 
cholesterol disability, a prostate disability, and PTSD 
pursuant to 38 C.F.R. § 20.204 are met; the Board has no 
further jurisdiction in these matters.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. § 
20.204 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009).  Regulations implementing the VCAA are published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
VCAA applies in the instant case.  Given the Veteran's 
expression of intent to withdraw these appeals, further 
discussion of the impact of the VCAA is not necessary.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.101 (2009).  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
or on the record at a hearing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  38 C.F.R. § 20.204(b). 

Review of the record shows that on August 13, 2009, prior to 
the promulgation of a decision in the appeals, the Veteran 
submitted a written statement to the Board and requested 
withdrawal of the appeals of entitlement to service 
connection for a lumbar spine disability, a cholesterol 
disability, a prostate disability, and PTSD.  The Board finds 
that the August 13, 2009 statement meets the requirements of 
38 C.F.R. § 20.204. 

Hence, there is no allegation of error of fact or law 
remaining for appellate consideration on these matters, and 
the Board does not have jurisdiction to consider an appeal in 
this matter.  Accordingly, the appeal is dismissed.


ORDER

The appeals of entitlement to service connection for a lumbar 
spine disability, a cholesterol disability, a prostate 
disability, and PTSD are dismissed. 



REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in initial service 
connection claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  

The Board finds that medical examination is necessary before 
the claims for service connection for a heart disorder to 
include Wolff Parkinson White Syndrome, hypertension, 
claustrophobia, and anxiety disorder can be decided on the 
merits.  The Veteran asserts that his psychiatric symptoms 
and heart symptoms first began in service.  The Veteran's 
service treatment records have been destroyed and are not 
available.  However, the Veteran has provided lay evidence of 
symptoms in service.  At the hearing before the Board in 
August 2009, the Veteran stated that he believed that the 
training in service caused the heart disorder, hypertension, 
anxiety disorder and claustrophobia.  He stated that he had 
to sleep outside in 40 degrees below zero weather and he 
would wake up tearing at his sleeping bag.  The Veteran 
indicated that claustrophobia was diagnosed and he was not 
deployed overseas because of that condition.  He mentioned 
that he would never have been taken out of a line outfit that 
was ready to ship to Italy if he had not had a definite 
problem that put him on limited duty.  The Veteran contends 
that he was treated for a heart disorder, hypertension, 
claustrophobia and anxiety disorder while he was still in 
service.  

He stated that after service, he was started on Librium right 
away for anxiety.  In a December 2003 statement, the Veteran 
stated that he had shortness of breath and heart palpitations 
since service.  The Veteran's wife of 64 years also testified 
that soon after service he had to go to the emergency room 
because of his heart problem.  The Wolff Parkinson White 
Syndrome was not diagnosed then but a few years later.   She 
also testified that shortly after he got out of service, he 
started taking Librium and had a lot of problems emotionally.  
She mentioned that he was limited in activities around the 
house because of claustrophobia; for instance, he could not 
crawl under the house to do things.  The Veteran and his wife 
are competent to report observable symptoms and a continuity 
of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 
(2004); Charles v. Principi, 16 Vet. App. 370 (2002).  

The record shows a November 1964 private hospital record that 
the Veteran had been in the emergency room earlier that year 
for complaints of chest pain and shortness of breath.  He 
gave a history of having similar episodes in the past since 
adulthood, which was believed to be episodes of paroxysmal 
auricular tachycardia, and had received treatment off and on.  
Serial cardiograms showed basic Wolff-Parkinson-White 
pattern.  The diagnosis was paroxysmal auricular tachycardia, 
with Wolf-Parkinson-White syndrome, and possible ventricular 
tachycardia.  

A March 1976 private medical record shows depressive 
symptoms.

The Veteran also submitted medical evidence which indicates 
that there may be an association between the claimed 
disorders and military service.  In a November 2003 
psychiatric evaluation report, Dr. H.E.B. stated that the 
Veteran described experiencing episodes of phobia while in 
military training.  The Veteran reported that after 
discharge, he continued to experience episodes of anxiety 
associated with being in tightly confined places.  Dr. H.E.B. 
noted that the Veteran had an anxiety disorder with phobic 
manifestation which has been present ever since the Veteran 
was in the military service, and the Veteran had cardiac 
arrhythmia which was problematic over the years and has been 
closely tied to the anxiety disorder.  Dr. H.E.B. noted that 
the Veteran reported that the cardiac arrhythmia began soon 
after service separation.  

In an April 2004 statement, Dr. A.M.G., a psychiatrist, 
stated that the Veteran's DSM-IV diagnosis was panic disorder 
with agoraphobia.  The psychiatrist stated that anxiety 
illnesses are genetic and can be exacerbated by situations in 
which one finds oneself in and there was no doubt that the 
spell of severe frostbite being down classified in the 
military could have brought the Veteran's anxiety to the 
fore.  The psychiatrist also stated that the Veteran had been 
treated at the old practice and had been on Librium 
continuously since 1945 for anxiety.

The Board finds that an examination is needed to obtain a 
competent opinion as to whether the Veteran's current anxiety 
disorder, claustrophobia, hypertension and heart disorder to 
include Wolff Parkinson White Syndrome were incurred in 
service or are medically related to service.  38 U.S.C.A. 
§ 5103A(d).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for the 
appropriate examination(s) to determine 
the etiology and date of onset of the 
anxiety disorder, claustrophobia, 
hypertension and heart disorder to 
include Wolff Parkinson White Syndrome.  
The Veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.

The examiner(s) should report all current 
cardiovascular and psychiatric diagnoses.  
The examiner should render a medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
anxiety disorder, claustrophobia, 
hypertension and heart disorder to 
include Wolff Parkinson White Syndrome 
are related to any disease or injury in 
service or first manifested in service.  
The examiner(s) should render a medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
anxiety disorder and/or claustrophobia 
caused the hypertension and/or heart 
disorder to include Wolff Parkinson White 
Syndrome.

The examiner(s) should provide a 
rationale for all conclusions.  The 
examiner(s) must state the medical basis 
or bases for all opinions expressed.  If 
the examiner(s) are unable to render an 
opinion without resort to speculation, he 
or she should so state and discuss why an 
opinion is not possible.

2.  Then, readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, furnish a supplemental statement 
of the case to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


